DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian J. Stevens, Registration No.: 72,892, on 04/13/2021.
The application has been amended as follows: 

Claims 1-13 are cancelled.
Allowable Subject Matter
3.  	Claims 14, 16-24 allowed.
 					  Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 14, 16-24, the prior art failed to disclose or reasonably suggest multiple sputtered layers disposed over a back surface of the photovoltaic structure, and one or more evaporated layers including a metal layer and disposed over the multiple sputtered layers; wherein the multiple sputtered layers and the one or more evaporated layers together form a back metal structure wherein the multiple sputtered layers include a layer closest to the back surface of the photovoltaic structure, the layer being configured to adhere remaining layers of the multiple sputtered layers to the back surface of the photovoltaic structure. 


Remarks:
The closest prior arts are Song et al., (US 2016/0087234 A1), and Krokoszinski, US 8962381 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......one or more evaporated layers including a metal layer and disposed over the multiple sputtered layers; wherein the multiple sputtered layers and the one or more evaporated layers together form a back metal structure wherein the multiple sputtered layers include a layer closest to the back surface of the photovoltaic structure, the layer being configured to adhere remaining layers of the multiple sputtered layers to the back surface of the photovoltaic structure, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899